                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

HOLLIS BARRY HIGHFIELD, #151 382, )
                                  )
     Plaintiff,                   )
                                  )
     v.                           ) CIVIL ACTION NO. 2:19-CV-880-WHA
                                  )
SHERIFF GREENE, et al.,           )
                                  )
     Defendants.                  )

                                             ORDER

        This case is before the court on the Recommendation of the United States Magistrate Judge

that the case be transferred to the United States District Court for the Northern District of Alabama

under 28 U.S.C. § 1404. Doc. 3. There are no objections to the Recommendation. After an

independent review of the record, the court concludes the Magistrate Judge’s Recommendation

should be adopted.

        Accordingly, it is ORDERED that:

        (1) The Magistrate Judge’s Recommendation (Doc. 3) is ADOPTED.

        (2) This case is TRANSFERRED to the United States District Court for the Northern

District of Alabama under 28 U.S.C. § 1404.

        The Clerk of the Court is DIRECTED to take the necessary steps to effectuate the transfer

of this action.

        This case is closed in this court.

        Done, this 11th day of December 2019.


                                          /s/ W. Harold Albritton
                                        W. HAROLD ALBRITTON
                                        SENIOR UNITED STATES DISTRICT JUDGE
